            Case 3:21-cv-01252-AC       Document 5      Filed 09/13/21     Page 1 of 8




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON


BRIAN HALE,                                                          Case No. 3:21-cv-01252-AC

                      Plaintiff,                                                         ORDER
       v.

KRISTINA LONG, Community Manager,
MELINDA THOMPSON, Housing
Occupancy Specialist, RELAY
RESOURCES,

                      Defendants.

_____________________________________

Michael H. Simon, District Judge.

       Plaintiff Brian Hale, representing himself, filed this lawsuit against Defendants Kristina

Long (“Long”), Melinda Thompson (“Thompson”), and Relay Resources. Service of process has

not yet occurred. Plaintiff has filed an application with the court to proceed in forma pauperis.

(ECF No. 4.) Based on the Court’s review of his application, it appears that Plaintiff is unable to

pay the costs of commencing this action, and therefore, his application is granted. However, as

explained below, even under the liberal standards afforded a self-represented litigant, Plaintiff’s

complaint should be dismissed without prejudice and with leave to replead.

Page 1 – ORDER
          Case 3:21-cv-01252-AC          Document 5        Filed 09/13/21     Page 2 of 8




                                           STANDARDS

       When a complaint is filed by a plaintiff proceeding in forma pauperis, Congress has

directed that “the court shall dismiss the case at any time if the Court determines that” the action

is: (1) “frivolous or malicious”; (2) “fails to state a claim on which relief may be granted”; or (3)

“seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

1915(e)(2). Courts perform a preliminary screening to determine whether complaints brought by

self-represented litigants and litigants proceeding in forma pauperis raise cognizable claims. See,

e.g., O’Neal v. Price, 531 F.3d 1146, 1151 (9th Cir. 2008) (“After a prisoner applies for in forma

pauperis status and lodges a complaint with the district court, the district court screens the

complaint and determines whether it contains cognizable claims. If not, the district court must

dismiss the complaint.”); Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) (en banc) (noting

that “section 1915(e) applies to all in forma pauperis complaints, not just those filed by prisoners”).

       Under 28 U.S.C. § 1915(e)(2)(B), the court must screen complaints even before service of

the complaint on the defendants, and to dismiss a complaint if it fails to state a claim. Courts

apply the same standard under 28 U.S.C. § 1915(e)(2)(B) as that used to decide a motion to dismiss

under Federal Rule of Civil Procedure (“Rule”) 12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112

(9th Cir. 2012). In evaluating the sufficiency of a complaint’s factual allegations, the court must

accept as true all well-pleaded material facts alleged in the complaint and draw all reasonable

inferences in favor of the plaintiff. Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1140 (9th Cir.

2012); Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). To be entitled to a

presumption of truth, the complaint must do more than simply allege legal conclusions couched as

factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). The plaintiff “may not


Page 2 – ORDER
           Case 3:21-cv-01252-AC           Document 5       Filed 09/13/21       Page 3 of 8




simply recite the elements of a cause of action, but must contain sufficient allegations of underlying

facts to give fair notice and to enable the opposing party to defend itself effectively.” Starr v.

Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). The plaintiff’s factual allegations must “plausibly

suggest an entitlement to relief.” Id. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 556 (2007)).

        Self-represented litigants receive special dispensation. A court must liberally construe the

filings of a pro se plaintiff and afford the plaintiff the benefit of any reasonable doubt. Hebbe v.

Pliler, 627 F.3d 338, 342 (9th Cir. 2010); Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d

621, 623 (9th Cir. 1988). Further, “a pro se complaint, however inartfully pleaded, must be held

to less stringent standards than formal pleadings drafted by lawyers.” Florer v. Congregation

Pidyon Shevuyim, N.A., 639 F.3d 916, 923 n.4 (9th Cir. 2011) (quotation marks omitted).

“‘Unless it is absolutely clear that no amendment can cure the defect, . . . a pro se litigant is entitled

to notice of the complaint’s deficiencies and an opportunity to amend prior to dismissal of the

action.’” Garity v. APWU Nat’l Lab. Org., 828 F.3d 848, 854 (9th Cir. 2016) (alteration in original)

(quoting Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam)). But even a pro

se plaintiff must offer more than “‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

        Federal courts are courts of limited jurisdiction, Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377 (1994), unlike state courts, which are courts of general jurisdiction, and federal

courts may exercise jurisdiction only in certain kinds of cases as authorized by the United States


Page 3 – ORDER
          Case 3:21-cv-01252-AC          Document 5      Filed 09/13/21      Page 4 of 8




Constitution and Congress. See id.; United States v. Jacobo Castillo, 496 F.3d 947, 951 (9th Cir.

2007) (en banc). Federal jurisdiction exists over two primary categories of cases: (1) “federal

question” cases; and (2) “diversity of citizenship” cases. A “federal question” case involves the

Constitution or a federal law or treaty. See 28 U.S.C. § 1331. If a court lacks subject-matter

jurisdiction, meaning it lacks the statutory or constitutional power to adjudicate a case, it must

dismiss the complaint, whether upon the motion of a party or on its own. See Pistor v. Garcia,

791 F.3d 1104, 1111 (9th Cir. 2015); see also FED. R. CIV. P. 12(h)(3).

                                          DISCUSSION

I.     Plaintiff’s Allegations

       Plaintiff sues Defendants for fraud and discrimination under the Fourteenth Amendment.

Plaintiff alleges Defendant Long is a Community Manager and Defendant Thompson is a Housing

Occupancy Specialist for Defendant Relay Resources. He asserts he recently moved to the Vine

Maple apartments operated by Relay Resources and the building in which he lives is not up to city,

state, or federal codes. He contends there is rampant criminal activity and drug activity occurring

at the apartment complex and also that there are unwanted persons engaging in sexual activity,

prostituting themselves, and using drugs openly at the apartment complex. Plaintiff states this

activity also occurs in the complex laundry room. He alleges that other residents at the apartment

complex have called out to him, stating that they hope he dies of AIDS, have threatened to break

into his apartment, and have shared private information about him only known to Defendants’

staff. Plaintiff alleges that he is on social security disability and he does not feel safe or secure

and that the other residents’ behavior violates various Oregon laws and that he is a victim of

discrimination and hate crimes. He asserts that he lodged a complaint with Defendant Long about


Page 4 – ORDER
          Case 3:21-cv-01252-AC          Document 5       Filed 09/13/21      Page 5 of 8




the illegal activities at the complex and has not received an adequate response. Plaintiff seeks a

refund of money, relief from rent for the duration of his lease, a multi-lock on his door, central air

conditioning, and $1 million in damages.

II.    Federal Question Jurisdiction

       Plaintiff alleges that Defendants have discriminated against him in violation of the

Fourteenth Amendment. The Fourteenth Amendment itself does not create a private right of

action; instead, Plaintiff must pursue this alleged constitutional claim under 42 U.S.C. § 1983.

“Section 1983 creates a private right of action against individuals who, acting under color of state

law, violate federal constitutional or statutory rights.” Devereaux v. Abbey, 263 F.3d 1070, 1074

(9th Cir. 2001). “To establish § 1983 liability, a plaintiff must show both (1) deprivation of a

right secured by the Constitution and laws of the United States, and (2) that the deprivation was

committed by a person acting under color of state law.” Tsao v. Desert Palace, Inc., 698 F.3d

1128, 1138 (9th Cir. 2012) (internal quotation and citation omitted). The “under color of state

law” element of § 1983 means that “merely private conduct, no matter how discriminatory or

wrongful” is not actionable under § 1983. Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49

(1999). A plaintiff must also allege that he suffered a specific injury as a result of a particular

defendant’s conduct and an affirmative link between the injury and the violation of his rights.

Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

       Defendant Relay Resources is a private 501(c)(3) non-profit in Portland, Oregon.1 Private

conduct constitutes state action only if it “fairly attributable to the State.” Lugar v. Edmondson



1
  The court takes judicial notice that Relay Resources is a private 501(c)(3) non-profit
organization. See www.relayresources.org/about-us (last visited September 10, 2021).

Page 5 – ORDER
          Case 3:21-cv-01252-AC           Document 5       Filed 09/13/21      Page 6 of 8




Oil Co., 457 U.S. 922, 937 (1982). “[C]onstitutional standards are invoked only when it can be

said that the State is responsible for the specific conduct of which the plaintiff complains.” Blum

v. Yaretsky, 457 U.S. 991, 1004 (1982). A private actor may be subject to liability under § 1983

if “there is such a close nexus between the State and the challenged action that seemingly private

behavior may be fairly treated as that of the State itself.” Brentwood Acad. v. Tenn. Secondary

Sch. Athletic Ass’n., 531 U.S. 288, 295 (2001) (quotation marks and citations omitted). State

action is not established merely because a private individual or entity receives government funding

or is subject to extensive government regulation. See, e.g., San Francisco Arts & Athletics, Inc.

v. U. S. Olympic Comm., 483 U.S. 522, 542-47 (1987); Blum, 457 U.S. at 1003-11. The “nexus”

test is only satisfied “when it can be said that the State is responsible for the specific conduct of

which the plaintiff complains.” Blum, 457 U.S. at 1004.

       As currently alleged, Plaintiff has not provided enough facts to plausibly show that Relay

Resources is a “state actor.” Plaintiff also does not provide any factual allegations demonstrating

that Relay Resources’ conduct is fairly attributable to the state. Consequently, as currently

alleged, Relay Resources’ employees Long and Thompson are not “state actors.” Therefore,

Plaintiff fails to allege facts that support a cognizable claim under the Fourteenth Amendment.

       Furthermore, if federal question jurisdiction here could be based on a federal statutory

claim of discrimination, Plaintiff has failed to identify a statutory basis for his discrimination claim

or enough factual detail to plausibly show the elements of such a claim. Starr, 652 F.3d at 1216

(stating that “allegations in a complaint or counterclaim may not simply recite the elements of a

cause of action, but must contain sufficient allegations of underlying facts”). His allegations as

currently pleaded are insufficient.


Page 6 – ORDER
          Case 3:21-cv-01252-AC          Document 5        Filed 09/13/21     Page 7 of 8




        In his Complaint, Plaintiff generally alleges “fraud.” Plaintiff’s common law fraud claim

does not establish federal question jurisdiction because it does not “aris[e] under the Constitution,

laws, or treaties of the United States.” 28 U.S.C. § 1331. Likewise, the Oregon statutes Plaintiff

identifies do not establish federal question jurisdiction because they do not arise under the federal

constitution or federal laws. (See Compl. at 5) (citing OR. REV. STAT. §§ 90.396, 164.215,

164.225, 166.155, 166.165, 167.007, 167.012, 475.005). Moreover, criminal statutes generally

do not create private rights of action in a plaintiff. See Cent. Bank of Denver, N.A. v. First

Interstate Bank of Denver, N.A., 511 U.S. 164, 190 (1994) (noting the Court has refused to “infer

a private right of action from a ‘bare criminal statute’”). Furthermore, because Plaintiff has not

established that the court has subject matter jurisdiction, the court may not exercise supplemental

jurisdiction over any state law claim. See Scott v. Pasadena Unified Sch. Dist., 306 F.3d 646, 664

(9th Cir. 2002) (providing that that where federal claim is dismissed for lack of subject matter

jurisdiction, the court has “no discretion to retain supplemental jurisdiction over [the] state law

claims”). In short, Plaintiff fails to allege facts to plausibly establish a basis for federal question

jurisdiction.

                                          CONCLUSION

        For these reasons, Plaintiff’s application to proceed in forma pauperis (ECF No. 4) is

GRANTED, but his Complaint (ECF No. 1) is DISMISSED without prejudice. If Plaintiff

believes he can cure the deficiencies described in this Order, Plaintiff may file an Amended

\\\\\

\\\\\

\\\\\


Page 7 – ORDER
          Case 3:21-cv-01252-AC         Document 5      Filed 09/13/21        Page 8 of 8




Complaint on or before October 14, 2021. If Plaintiff does not file an amended complaint by that

date, the Court will enter judgment dismissing this case without prejudice.

       IT IS SO ORDERED.

       DATED this 13th day of September, 2021.



                                                    __/s/ Michael H. Simon______________
                                                       Michael H. Simon
                                                       United States District Judge




Page 8 – ORDER
